   Case 8:21-mj-01247-JSS Document 3 Filed 03/17/21 Page 1 of 1 PageID 8




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                    CLERK’S MINUTES


                                The Honorable Julie S. Sneed
                                     Courtroom 11A

                             United States v. Robert Scott Palmer
                                    8:21-mj-1247-T-JSS


Date: March 17, 2021                           Court Reporter: Digital
                                               Interpreter: N/A
Time: 2:13 PM–2:37 PM | Total: 24 mins.        Deputy Clerk: Clara Reaves
Government Counsel                             Defense Counsel
Patrick Scruggs, AUSA                          Bjorn Brunvand, Retained

               Initial Appearance-Rule 5/Bond Hearing/Detention Hearing
Defendant present and provided a copy of the Complaint.
Arrest Date: 3/17/2021
Court summarizes the charges and advises Defendant of Rule 5 rights.
Proceedings conducted pursuant to Rule 5(c)
Preliminary hearing waived.
Identity hearing waived.
Government does not seek detention.
Defendant does not oppose the government’s motion for release.
Court sets the following conditions of release: appear in court in accordance with all notices;
travel restricted to the Middle District of Florida and District of Columbia, reside at current
address and cannot change address without PTS approval; cannot commit crime; report to PTS
as directed; no new travel documents, no narcotic drugs unless prescribed by a licensed
medical practitioner, submit to mental health evaluation and treatment, continue employment,
$25k signature bond, co-signed by Carol Peros, Third party custodian.

Due Process Act Oral Order given.
